 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MAURICE MILES, SR.,                                 No. 2:19-cv-1881 MCE CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    DANIEL GARLAND, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se in an action brought pursuant to 42 U.S.C.

17   § 1983. Plaintiff requests that the court appoint counsel. District courts lack authority to require

18   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

19   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

20   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d

21   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

22   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

23   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

24   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

25   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

26   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

27   common to most prisoners, such as lack of legal education and limited law library access, do not

28   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.
                                                         1
 1             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 2   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 3   counsel at this time. It is clear to the court that plaintiff has a jailhouse lawyer assisting him in

 4   this matter and that exceptional circumstances do not warrant the appointment of counsel.

 5             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 6   counsel (ECF No. 16) is denied without prejudice.

 7   Dated: January 22, 2020
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16   12/mile1881.31(3)

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
